Citation Nr: 0616697	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  97-32 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0) in 
Waco, Texas


THE ISSUES

1.	The propriety of an initial noncompensable rating for a 
left ankle degenerative joint disease.  

2.	The propriety of a rating in excess of 10 percent for a 
low back disorder with degenerative changes prior to 
December 7, 2002 and a rating in excess of 20 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972, and from October 1978 to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that, among other things, denied a compensable initial rating 
for a left ankle disability and an initial rating in excess 
of 10 percent for a low back disability.  

In an August 2003 rating action, the RO increased the 
disability evaluation for the veteran's low back disability 
to 20 percent, effective December 7, 2002.  In August 2004 
the Board remanded the issues currently in appellate status 
to the RO for further development.  That development having 
been completed, the case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.	The veteran's degenerative joint disease in the left 
ankle causes very slight limitation of plantar flexion.  

2.	Prior to December 7, 2002, the veteran's low back 
disorder was manifested by complaints of pain and no 
more than slight limitation of low back motion noted 
clinically.  

3.	On and after December 7, 2002, the veteran's low back 
disorder was manifested by severe limitation of low back 
motion noted clinically.   




CONCLUSIONS OF LAW

1.	The criteria for an initial 10 percent compensable 
rating for a left ankle disability have been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).  

2.	The criteria for an evaluation in excess of 10 percent 
for a low back disability prior to December 7, 2002 have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292 (2002).  

3.	The criteria for a 40 percent evaluation for a low back 
disability on and after December 7, 2002 have been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003-5292 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below that grants increased ratings for left ankle 
and low back disabilities, The Court's decision in 
Dingess/Hartman v. Nicholson, supra, is relevant to this 
decision and the RO is reminded that appropriate notice to 
the veteran regarding the degrees of disability and the 
effective date of assignment of disability ratings is 
necessary.  

The Board notes that the RO had dispatched a VCAA notice 
letter to the veteran in November 2002.  This letter, in 
conjunction with the statement of the case and supplemental 
statements of the case, described the VCAA and the law and 
regulations governing, and described the type of evidence 
necessary to establish, the veteran's current claims.  The 
November 2002 letter also informed him of who was responsible 
for obtaining what evidence. Also, this VCAA notice letter 
essentially told the veteran of the need to submit all 
relevant evidence and information in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  In 
this case, the initial VCAA notice letter was sent to the 
appellant after the initial ratings currently being appealed. 
Since the VCAA notices came after the initial adjudication, 
the timing of the notice does not comply with the requirement 
that the notice must precede the adjudication.  However, the 
appellant has had ample opportunity to submit additional 
argument and evidence after the VCAA notice was provided and 
he was not otherwise prejudiced by the delayed VCAA notice.  

I.	Increased Rating for Left Ankle.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A.§ 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.  

The clinical record for the appeal period does not indicate 
that the veteran has ever had a moderate degree of limitation 
of motion in his left ankle.  Since that is the case, a 
compensable rating under the provisions of Diagnostic Code 
5271 is not appropriate.  

The clinical findings reported on the veteran's most recent 
VA examination conducted in April 2005 show completely full 
and painless range of motion in the left ankle.  However, on 
an examination conducted in 1998 the veteran was noted to 
have a very slight limitation plantar flexion in the left 
ankle.  Since that is the case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that a 10 percent evaluation for the veteran's left ankle 
disability is warranted under the criteria of Diagnostic Code 
5003 that assigns a 10 percent rating for arthritis in a 
major joint affected by any degree of limitation of motion.  

The Board notes that it is apparent from the record that the 
10 percent rating now assigned for the veteran's left ankle 
disability is the most disabling that this disability has 
been since the date of the claim, which in this case is the 
day following discharge from service. Accordingly, staged 
ratings for the veteran's left ankle disability are not 
warranted. Fenderson v. West, 12 Vet. App. 119 (1999).  

II.	Increased Rating for a Low Back Disability.  

The veteran was in receipt of a 10 percent rating for his low 
back disorder prior to December 7, 2002, under the provisions 
of Diagnostic Codes 5003, 5292.  Thereafter, the veteran has 
been assigned a 20 percent evaluation under the criteria of 
these diagnostic codes.  

Initially, the Board notes that the medical record in this 
case does not indicate that the veteran's service connected 
low back disorder results in any intervertebral disc 
pathology. Therefore, neither the old nor the recently 
enacted criteria for evaluating disability involving 
intervertebral disc disability is relevant to the veteran's 
current claim. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292, a 10 percent rating is assigned for slight limitation 
of lumbar spine motion.  A 20 percent rating is assigned for 
moderate limitation of lumbar spine motion. A 40 percent 
rating is assignable for severe limitation of motion in the 
lumbar spine. 38 C.F.R. § 4.71(a), Diagnostic Code 5292.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees. Normal extension is 0 to 
30 degrees. Normal lateral flexion as well as rotation is 0 
to 30 degrees to the left and right. 38 C.F.R. § 4.71a, Note 
(2), following General Rating Formula for Disease and 
Injuries of the Spine (2005).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that for disabilities 
evaluated on the basis of limitation of motion, VA was 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(1999), pertaining to functional impairment. The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination. Such inquiry was not to be 
limited to muscles or nerves. These determinations were, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The clinical record does not demonstrate that the veteran 
experienced more than slight limitation of motion in the low 
back prior to December 7, 2002.  The report of a VA 
orthopedic examination conducted in May 1998 shows forward 
flexion of 80 degrees, lateral bending of 25 degrees, and 
backward extension of 10 degrees.  Only mild pain on range of 
motion was noted.  Even with consideration of the Court's 
holding in DeLuca v. Brown, supra, such limitation of motion 
as demonstrated on the above-mentioned examination is no more 
than slight.  As such, the veteran's service connected low 
back disability warranted no more than a 10 percent rating 
under Diagnostic Code 5292, prior to December 7, 2002.  

Moreover, prior to December 7, 2002, the veteran's service 
connected low back disability would not have warranted an 
evaluation in excess of 10 percent under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5295 for lumbosacral strain. 
Under the criteria of this diagnostic code a 20 percent 
rating is assignable if there is clinical evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position. The next higher 
evaluation, 40 percent, was also the highest available 
evaluation under the criteria for rating lumbosacral strain. 
A 40 percent evaluation required listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space or some of these symptoms with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The clinical record prior to December 
2002, does not demonstrate that the veteran had muscle spasms 
in the low back, spinal listing, positive Goldthwaite's sign, 
marked limitation of forward flexion, or abnormal mobility in 
the low back.  

While the veteran was noted to have "normal" range of 
motion in the low back on a recent VA examination in April 
2005, on a December 2002 VA orthopedic examination the 
veteran was noted to have tenderness in the low back, as well 
as complaints of pain on motion of the low back.  At that 
time, he was noted to have 60 degrees of flexion in the low 
back, extension of 5 degrees, and 10 degrees of lateral 
bending to the left and right.  Given the limitation of 
motion noted on the December 2002 VA examination and with 
consideration of the Court's holding in DeLuca v. Brown, 
supra, it is the Board's opinion that the veteran has 
demonstrated severe limitation of lumbar spine motion on and 
after December 7, 2002.  Symptomatology of that degree 
warrants a 40 percent rating under the provisions of 
Diagnostic Code 5292 on and subsequent to that date.  

It remains for consideration whether the veteran's service 
connected low back disability warrants an evaluation in 
excess of 40 percent on and after the promulgation of the new 
rating criteria for rating spinal disability that became 
effective September 26, 2003.  The new criteria provide for 
rating the veteran's low back disability according to the 
General Rating Formula for Diseases and Injuries of the 
Spine. 68 Fed. Reg. 51, 454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a).

Under the new formula a 20 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine. A 100 percent evaluation may 
be assigned for unfavorable ankylosis of the entire spine.

The record does not indicate that the veteran suffers from 
ankylosis of any segment of the spine.  Therefore, an 
evaluation in excess of 40 percent is not warranted under the 
new criteria for evaluating spinal disability.

ORDER

Entitlement to an initial 10 percent rating for a left ankle 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for a 
low back disability prior to December 7, 2002, is denied.  

Entitlement to a 40 percent rating for a low back disability 
on and after December 7, 2002, is granted, subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


